EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis C. Boone on 15 February 2022.

The application has been amended as follows: 

Cancel claims 15-35.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method for forming a composition as set forth in claim 1.  The nearest prior art is Imashiro et al. (US 6,451,890).  However, Imashiro does not teach 50 ppm to about 5000 ppm of at least one catalyst, wherein the catalyst is chosen from phosphoric acid, hypophosphorous acid or a mixture of these or a copper-based heat stabilizer comprising copper iodide or that the melt viscosity is from about 13,000 to about 23,000 Pas.  The Declaration of Patrick Dang dated 16 September 2021 states that modified Imashiro would not result in the claimed melt viscosity and stability .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C YAGER/Primary Examiner, Art Unit 1782